DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s election without traverse of Invention I, Species II, Fig. 2A (claims 1-13) in the reply filed on 11/22/2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is not clear and confusing because it recites, in lines 1-2, the limitation “wherein the second source contact portion comprises the first conductive material above and in contact with the second conductive material” (emphasis added). Since claim 8 is dependent upon claim 7 which recites that the second source contact portion comprises a second conductive material, however claim 8 recites that “wherein the second source contact portion comprises the first conductive material above and in contact with the second conductive material” which means 
the second source contact portion comprises the first conductive material of the first source contact portion and in contact with the second conductive material of the second source contact portion itself.  For the purpose of examination, the Examiner assumes the above limitation of “wherein the second source contact portion comprises the first conductive material above and in contact with the second conductive material” (as recited in claim 8) is: 
“wherein the second source contact portion comprises the first conductive material above and in contact with the first source contact portion” (emphasis added).
Note: the second source contact portion may comprise another different material but it must be in contact with the first source contact portion (as shown in the drawings of the present invention), instead of in contact with the second conductive material of the second source contact portion itself which is not clear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and  5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEO et al. (U.S 2012/0273965). 

As to claim 1, SEO et al. disclose in Figs. 11B-12 a three-dimensional (3D) memory device, comprising: a substrate (101) (Fig. 12, para. [0031], [0035]); a memory stack (comprising “stack structures” ML1, ML2, ML3) on the substrate (101); and a source contact structure (comprising “via contact plug” 133, “source contact line” 131, “block insulating layer” 111 and “source region” S) extending vertically through the memory stack (comprising “stack structures” ML1, ML2, ML3) (Figs. 11B-12, para. [0028], [0031], [0036], [0037], [0040], [0051], [0059]), 
wherein the source contact structure (comprising “via contact plug” 133, “source contact line” 131, “block insulating layer” 111 and “source region” S) comprises: 

a first source contact portion (“source region” S) in the substrate (101) and comprising a conductive material different from the substrate (101) {see para. [0035], the source contact portion S can be formed by “a doped polysilicon layer”}, and a second source contact portion (comprising “via contact plug” 133, “source contact line” 131 & “block insulating layer” 111) above, in contact with, and conductively connected to the first source contact portion (“source region” S) (Figs. 11-12, para. [0054]). 
As to claim 2, as applied to claim 1 above, SEO et al. disclose in Figs. 11B-12 all claimed limitations including the limitation wherein a bottom surface of the first source contact portion (“source region” S) is below a top surface of the substrate (101) and a top surface of the first source contact portion (“source region” S) is coplanar with the top surface of the substrate (101) (see Fig. 12).

As to claim 5, as applied to claim 1 above, SEO et al. disclose in Figs. 11B-12 all claimed limitations including the limitation wherein the first source contact portion (“source region” S) extends continuously along a lateral direction the source contact structure  (comprising “via contact plug” 133, “source contact line” 131, “block insulating layer” 111 and “source region” S) extends (Fig. 12). 
As to claim 6, as applied to claims 1 and 5 above, SEO et al. disclose in Figs. 11B-12 all claimed limitations including the limitation wherein the second source contact portion (comprising “via contact plug” 133, “source contact line” 131, and “block insulating layer” 111) includes at least two sub-contacts (“via contact plug” 133 & “source contact line” 131) disconnected from each other along the lateral direction (Fig. 11B-12).
As to claim 7, as applied to claims 1 and 3 above, SEO et al. disclose in Figs. 11B-12 all claimed limitations including the limitation wherein the second source contact portion (comprising “via contact plug” 133, “source contact line” 131, and “block insulating layer” 111) comprises a second conductive material {the plug 133 and source contact line 131 comprise at least a “metal layer” which comprises a conductive material/layer such as tungsten (W) or copper (Cu), Figs. 7B-12, para. [0059]-[0060], [0073]} in contact with the first conductive material of the first source contact portion (“source region” S)  at an interface coplanar with the top surface of the substrate (101) (Figs. 7B-12), the second conductive material (such as tungsten (W) or 
As to claim 8, as applied to claims 1, 3 and 7 above, SEO et al. disclose in Figs. 11B-12 all claimed limitations including the limitation wherein the second source contact portion (comprising “via contact plug” 133, “source contact line” 131, and “block insulating layer” 111) comprises the first conductive material above (which may comprise “polysilicon”/“a doped polysilicon layer”, para. [0035]) and in contact with the first source contact portion (“source region” S) (see Figs. 11B-12, para. [0035]).


Claim(s) 1, 3-4, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (U.S 10,147,732).
As to claim 9, Hu et al. disclose in Figs. 4-6B a three-dimensional (3D) memory device, comprising: a substrate (comprising “substrate” 202, layers 222 & 338) (Figs. 4-6B, col. 12, lines 33-47; col. 16, lines 1-63); a memory stack (“alternating conductor/dielectric stack” 314) on the substrate (comprising “substrate” 202, layers 222 & 338) (see Figs. 4-6B, col. 14, lines 24-67); a memory string (“NAND string” 318) extending vertically through the memory stack (“alternating conductor/dielectric stack” 314) (Figs. 4-6B, col. 14, lines 24-67); a source contact (comprising “string” 318, and “layer” 322) extending vertically through the memory stack stack (“alternating conductor/dielectric stack” 314) (Figs. 3C-6B, col. 14, lines 24-67); and a metal layer (comprising “contact” 335; “conductor layers” 342, 220; “contact layer” 214; “conductor 
As to claim 10, as applied to claim 9 above, Hu et al. disclose in Figs. 4-6B all claimed limitations including the limitation wherein a bottom surface of the metal layer (comprising “contact” 335; “conductor layers” 342, 220; “contact layer” 214; “conductor layer” 212 & “contact layer” 209) is below a top surface of the substrate (comprising “substrate” 202, layers 222 & 338) and a top surface of the metal layer (comprising “contact” 335; “conductor layers” 342, 220; “contact layer” 214; “conductor layer” 212 & “contact layer” 209) is coplanar with the top surface of the substrate (comprising “substrate” 202, layers 222 & 338) (see Figs. 4-6B). 
As to claim 11, as applied to claims 9 and 10 above, Hu et al. disclose in Figs. 4-6B all claimed limitations including the limitation wherein: the metal layer (comprising “contact” 335; “conductor layers” 342, 220; “contact layer” 214; “conductor layer” 212 & “contact layer” 209) extends continuously along a lateral direction the source contact (comprising “string” 318, and “layer” 322) extends (Figs. 4-6B); and the metal layer (comprising “contact” 335; “conductor layers” 342, 220; “contact layer” 214; “conductor layer” 212 & “contact layer” 209) comprises a first conductive material that comprises at least one of tungsten, cobalt, aluminum, copper, silicides, or polysilicon (see Figs. 4-6B, col. 16, lines 1-35, at least “contact” 335 can include conductor material such as W or Cu).
As to claim 12, as applied to claim 9 above, Hu et al. disclose in Figs. 4-6B all claimed limitations including the limitation wherein the source contact (comprising “string” 318, and 
As to claim 13, as applied to claims 9, 10 and 11 above, Hu et al. disclose in Figs. 4-6B all claimed limitations including the limitation wherein the source contact (comprising “string” 318, and “layer” 322) comprises a second conductive material (a “string” 318 includes “semiconductor channel” 128 which may be made of “polysilicon”, col. 7, lines 52-67) in contact with the metal layer (comprising “contact” 335; “conductor layers” 342, 220; “contact layer” 214; “conductor layer” 212 & “contact layer” 209) at an interface coplanar with the top surface of the substrate (comprising “substrate” 202, layers 222 & 338) (see Figs. 4-6B); and the second conductive material (“polysilicon” as discussed above) is different from the first conductive material and comprises at least one of tungsten, cobalt, aluminum, copper, silicides, or polysilicon {at least “contact” 335 can include a first conductor material such as W or Cu, Figs. 4-6B, col. 16, lines 1-35 }.  



As to claim 1, Hu et al. disclose in Figs. 4-6B a three-dimensional (3D) memory device, comprising: a substrate (comprising “substrate” 202 and  layers 222) (Figs. 4-6B, col. 12, lines 33-47; col. 16, lines 1-63); a memory stack (“alternating conductor/dielectric stack” 314) on the substrate (comprising “substrate” 202 and  layers 222) (see Figs. 4-6B, col. 14, lines 24-67); and a source contact structure (comprising “string” 318, “layer” 322, elements 335, 342, 220, 214, 212 and 209) extending vertically through the memory stack (“alternating conductor/dielectric stack” 314) (Figs. 3C-6B, col. 14, lines 24-67), 

a first source contact portion (comprising elements 335, 342, 220 and 214) in the substrate (comprising “substrate” 202 and  layers 222) and comprising a conductive material (see col. 16, lines 1-17, “contact” 335 which includes at least tungsten “W” or copper “Cu”) different from the substrate (comprising “substrate” 202, layers 222 & 338) {see col. 12, lines 48-55, at least “silicon substrate” 202 comprises at least silicon material}, and 
a second source contact portion (“string” 318) above, in contact with, and conductively connected to the first source contact portion (comprising elements 335, 342, 220 and 214) (Figs. 4-6B, col. 14, lines 24-67).      
As to claim 3, as applied to claims 1 and 3 above, Hu et al. disclose in Figs. 4-6B all claimed limitations including the limitation wherein the first source contact portion (comprising elements 335, 342, 220 and 214) comprises a first conductive material that comprises at least one of tungsten, cobalt, aluminum, copper, silicides, or polysilicon {see col. 16, lines 1-17, at least “contact” 335 which includes at least tungsten “W” or copper “Cu”}.
As to claim 4, as applied to claims 1 and 3 above, Hu et al. disclose in Figs. 4-6B all claimed limitations including the limitation wherein the first source contact portion (comprising elements 335, 342, 220 and 214) further comprises an adhesive layer (“top dielectric layer” 336) between the substrate (comprising “substrate” 202 and  layers 222) and the first conductive material (see col. 16, lines 1-17, the first conductive material includes at least “contact” 335 which includes at least tungsten “W” or copper “Cu”) (see Figs. 4-6B, col. 16, lines 27-35).




   Contact Information
                                                                                                                                                                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        December 3, 2021